Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 12/23/2020, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1 and 3-46.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the current grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 6 limitation of “wherein the first metal-containing material is discontinuous” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends on a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 11-14, 17-22, 24-29, 31-33, and 35-46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or as 35 U.S.C. 103 as being unpatentable over Sharangpani (US # 20180033646; this reference was provided in an IDS submitted on 2/24/2021).

Regarding Claim 1, Sharangpani teaches a memory cell (see Figs. 8-10B, 17, 20-22; and see text that corresponds to these figures), comprising: 
a conductive gate (46); 
the conductive gate including a first metal-containing material (474) substantially enveloping a second metal-containing material (488; 488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]); 
the first and second metal-containing materials differing from one another in crystallinity, with the second metal-containing material having a larger mean grain size than the first metal-containing material (474 is a metal silicide, and 488 is just a metal; [0175]; the crystallinity/grain size difference is explained at [0176]); 
a charge-blocking region (501, 503) adjacent the conductive gate (shown); 
a charge-storage region (504) adjacent the charge-blocking region; 
a tunneling material (506) adjacent the charge-storage region; and 
a channel material (60) adjacent the tunneling material, the tunneling material being between the channel material and the charge-storage region (shown); and 
wherein the first metal-containing material has a mean grain size of less than or equal to about 10 nm ([0176] describes the sufficiently specific grain size range differences of 474 vs. 488; see MPEP 2131.03).

If the applicant were to argue that the mean grain sizes are not sufficiently specified, the examiner also provides an obviousness rationale for a rejection under 35 USC 103. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Sharangpani teaches a overlapping but smaller grain-size range for layer 474 of “an amorphous structure or as nanocrystalline structure having an average grain size less than 3 nm, and preferably less than 1 nm.” See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious.

Regarding Claim 3, Sharangpani teaches the memory cell of claim 2 wherein the second metal-containing material (488) has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm ([0176] teaches “metal portion 488 can comprise a large grain tungsten layer having an average grain size greater than 40 nm, such as 50 to 100 nm, for example 60 to 90 nm”; this is similar to the overlapping range explained in the rejection of claim 1, meaning that it is anticipated or obvious on a similar basis in view of the Wertheim case law and MPEP sections).

Regarding Claim 4, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material is substantially amorphous ([0176]).

Regarding Claim 5, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material is a single, continuous structure (layer 474 has such a structure; see Fig. 22C, for example).

Regarding Claim 7, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material (474) has a thickness along a cross-section within a range of from about 5 Angstroms to about 100 Angstroms ([0160] teaches an overlapping range of 10 to 150 Angstroms; see Wertheim case law and MPEP sections cited above on overlapping ranges).
If overlapping ranges in the prior art are anticipatory if the teach has sufficient specificity. For example, if the claimed range does not have any evidence of criticality outside the overlapping portion of the prior art range, then the prior art anticipates the claimed range because there is sufficient specificity. See MPEP 2131.03. Sharangpani has no such evidence of criticality.
Alos, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Sharangpani teaches an overlapping range of 10 to 150 Angstroms. See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious. 


Regarding Claim 11, Sharangpani teaches the memory cell of claim 1 wherein the first and second metal-containing materials are different compositions relative to one another (metal vs. metal silicide).

Regarding Claim 12, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material comprises one or more metals in combination with one or more of carbon, germanium, silicon and oxygen (metal silicide 474 contains silicon; [0183]).

Regarding Claim 13, Sharangpani teaches the memory cell of claim 12 wherein said one or more metals include one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel and aluminum ([0159]).

Regarding Claim 14, Sharangpani teaches the memory cell of claim 12 wherein said one or more metals include one or both of tungsten and titanium ([0159]).

Regarding Claim 17, Sharangpani teaches the memory cell of claim 1 wherein the second metal-containing material (488) comprises one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel, aluminum, copper, platinum and palladium ([0163, 174] The metal portion 488 can have the same composition as the second metal portion 478: nickel, cobalt, titanium, molybdenum, and tungsten).

Regarding Claim 18, Sharangpani teaches an assembly (see Figs. 8-10B, 17, 20-22; and see text that corresponds to these figures), comprising: 
a vertical stack of alternating insulative levels (32) and wordline levels (46), the wordline levels comprising conductive regions (46);
the conductive regions (46) including a first metal-containing material (metal silicide layer 474; see Fig. 22C) adjacent and extending along an entirety of an outer periphery of a sidewall of a second metal-containing material (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]), the sidewall extending between an upper (upper surface of 488) and lower surface (lower surface of 488) of the second metal-containing material;
the first and second metal-containing materials differing from one another in crystallinity and composition (474 is a silicide, and 488 is just a metal; [0175]; the crystallinity is also explained at [0176]); 
the second metal-containing material having a larger mean grain size than the first metal-containing material ([0176] describes the grain size range differences of 474 vs. 488); 
charge-storage regions (504) adjacent the conductive regions; and 
charge-blocking regions (501, 503) between the charge-storage regions and the conductive regions (shown).

Regarding Claim 19, Sharangpani teaches the assembly of claim 18 wherein each of the wordline levels has a total thickness along a cross-section within a range of from about 5 nm to about 50 nm ([0060]); and 
wherein the first metal-containing material has a thickness along the cross-section within a range of from about 5% of the total thickness to about 25% of the total thickness ([0160] teaches a range of 1 to 15 nm; thus the first-to-total ratio-range of total thickness is approximately 2% to 30%). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Sharangpani teaches 2% to 30%.” See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious. 
Overlapping ranges in the prior art are anticipatory if the teaching has sufficient specificity. For example, if the claimed range does not have any evidence of criticality outside the overlapping portion of the prior art range, then the prior art anticipates the claimed range because there is sufficient specificity. See MPEP 2131.03. It appears that this range is also anticipated by the teachings of Sharangpani due to lack of criticality in range outside of the prior-art-taught range.

Regarding Claim 20, Sharangpani teaches the assembly of claim 18 wherein: the first metal-containing material comprises one or more first metals in combination with one or more of carbon, germanium, silicon and oxygen (see the rejection of claim 12); and the second metal-containing material consists essentially of one or more second metals (see the rejection of claim 17).

Regarding Claims 21 and 22, see the rejections of claims 13 and 17, respectively.

Regarding Claims 24 and 25, see the rejections of claims 4 and 1, respectively.

Regarding Claim 26, see the rejection of claims 3.

Regarding Claim 27, Sharangpani teaches a memory array, comprising: 
a vertical stack of alternating insulative levels (32) and wordline levels (46); 
channel material (60) extending vertically along the stack (shown in structure 55; see also Fig. 22C); 
the wordline levels comprising conductive regions (46 regions near the memory layers); 
the conductive regions including a first metal-containing material (474) and a second metal-containing material (488), with the first metal-containing material at least partially surrounding the second metal-containing material (shown); 
the first metal-containing material being substantially amorphous ([0176]) and the second metal-containing material having a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm ([0176]); 
charge-storage regions (504) adjacent the wordline levels (shown); and 
charge-blocking regions (501, 503) between the charge-storage regions and the conductive regions (shown).

Regarding Claim 28, see the rejection of claims 5.

Regarding Claim 29, Sharangpani teaches the memory array of claim 28 wherein each of the wordline levels has a total thickness along a cross-section within a range of from about 5 nm to about 50 nm ([0060]); and 
wherein the first metal-containing material has a thickness along the cross-section within a range of from about 5 Ang to about 100 Ang ([0160] teaches a range of 1 to 15 nm = 10 Ang to 150 Ang).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Sharangpani teaches 10 Ang to 150 Ang.” See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious. 
Overlapping ranges in the prior art are anticipatory if the teaching has sufficient specificity. For example, if the claimed range does not have any evidence of criticality outside the overlapping portion of the prior art range, then the prior art anticipates the claimed range because there is sufficient specificity. See MPEP 2131.03. It appears that this range is also anticipated by the teachings of Sharangpani due to lack of criticality in range outside of the prior-art-taught range.

Regarding Claim 31, see the rejection of claims 12 and 17.

Regarding Claims 32 and 33, see the rejections of claims 13 and 17, respectively.

Regarding Claim 35, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material (474) surrounds an entirety of a periphery portion of the second metal-containing material (488; 488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]).

Regarding Claim 36, Sharangpani teaches the assembly of claim 18 wherein the second metal-containing material comprises opposite sidewalls and wherein the first metal-containing material is adjacent each sidewall of the second metal-containing material (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]).

Regarding Claim 37, Sharangpani teaches the memory array of claim 27 wherein charge-storage regions, charge-blocking regions and channel material are layers having respective thicknesses, and wherein the channel material has a thickness substantially similar to a thickness of at least one of the charge- storage regions or the charge-blocking regions ([0067-74] teaches thicknesses that are substantially similar for layers 501, 503, 504, and 506).

Regarding Claim 38, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material surrounds an entirety of a periphery portion of the second metal-containing material, the periphery portion comprising a pair of opposite sidewalls extending between upper and lower walls (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]).

Regarding Claim 39, Sharangpani teaches the memory cell of claim 1 wherein the first metal-containing material comprises a periphery having two sidewalls extending between an upper and lower wall (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]); and further comprising an insulative layer (66) adjacent at least one of the two sidewalls of the first metal-containing material (see Fig. 22C).

Regarding Claim 40, Sharangpani teaches the memory cell of claim 39 wherein the insulative layer comprises dielectric-barrier material ([0101]).

Regarding Claim 41, Sharangpani teaches the assembly of claim 18 wherein the second metal-containing material comprises opposite sidewalls extending between upper and lower walls, and wherein the first metal-containing material is adjacent each sidewall and adjacent the upper and lower walls of the second metal-containing material (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]).

Regarding Claims 42 and 43, see the rejections of claim 39 and 40, respectively.

Regarding Claim 44, Sharangpani teaches the memory array of claim 27 wherein the first metal-containing material substantially enveloping the second metal-containing material (488 is surrounded on all sides by 474 inside the outer row of the memory stack structure 55; see Fig. 17D-17E and [0146-147]).

Regarding Claims 45 and 46, see the rejections of claim 39 and 40, respectively.


Claims 1, 3-6, 8-17, 25-28, 30-34, 37, 39-40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US # 20160300845) in view of Sharangpani (US # 20180033646).

Regarding Claim 1, Ishizaki teaches a memory cell (Figs. 2-3 and 6 and corresponding text), comprising:
a conductive gate (as shown in Fig. 6 shows an embodiment where the gate layers are parts 71, 70, and 71);
the conductive gate including a first metal-containing material (71; [0069] describes materials for this part) substantially enveloping a second metal-containing material (part 70 is sandwiched by parts 71 in Fig. 6);
the first and second metal-containing materials differing from one another in crystallinity ([0055, 59, 79] explains differences in crystallinity), with the second metal-containing material having a larger mean grain size than the first metal-containing material (see [0079]);
a charge-blocking region (33 shown esp. in Fig. 3) adjacent the conductive gate (shown); 
a charge-storage region (32) adjacent the charge-blocking region (shown);
a tunneling material (31) adjacent the charge-storage region (shown); and
a channel material (20) adjacent the tunneling material, the tunneling material being between the channel material and the charge-storage region (shown esp. in Fig. 3).

The applicant is acting as a lexicographer, and applicant explicitly defined “substantially enveloping” to mean that a first material “extends around at least about 90% of the area of the outer boundary” of a second material.
Ishizaki does not disclose this additional limitation. However, first, the examiner interprets the term “enveloping” to mean cover or surround, based on a few common online dictionary definitions. Second, the inclusion of the modifier word “substantially” provides for claim scope where there is potentially incomplete envelopment. In the Ishizaki, Fig. 6, layers 71 are shown covering part 70, and the perimeter of layer 70 that is covered is greater than 90% (the examiner measured the figure to be near 97%). Although the figures are not drawn to scale, the figure suggests covering to the extent claimed, which matches the described definition of “substantially enveloping.” It would have been obvious for a person having ordinary skill in this art to try using the area-coverage shown in the drawings, even if the exact ratio isn’t specified. Such dimensions would be predictable and there would be a reasonable expectation of success.

Ishizaki does not disclose mean grain size wherein the first metal-containing material has a mean grain size of less than or equal to about 10 nm.
Nonetheless, it teaches the memory cell of claim 1 (the material of part 71 is amorphous in [0031], thus the grain size is near minimal). This is either anticipatory or an obvious variation from the teachings of Ishizaki. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. In this case, Ishizaki has identified various types of materials, configurations, and levels of crystallinity of a peripheral gate region 71 in comparison to a central gate region 70 (see [0031, 55, 67, 79]). In view of these discussions of changes to part 71, modifying the layer to have the claimed grain size would have been obvious.

To further support the conclusion, also consider Sharangpani, which teaches a similar device design, and further teaches wherein the first metal-containing material has a mean grain size of less than or equal to about 10 nm ([0176] describes the sufficiently specific grain size range differences of 474 vs. 488; see MPEP 2131.03).
If the applicant were to argue that the mean grain sizes are not sufficiently specified, the examiner also provides an obviousness rationale for a rejection under 35 USC 103. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference, Sharangpani teaches a overlapping but smaller grain-size range for layer 474 of “an amorphous structure or as nanocrystalline structure having an average grain size less than 3 nm, and preferably less than 1 nm.” See also 2144.05, section I. Thus the prior art also renders the claim limitation obvious.


Regarding Claim 3, Ishizaki does not disclose mean grain size wherein the second metal-containing material has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm.
Nonetheless, Ishizaki teaches the memory cell of claim 2 wherein the second metal-containing material has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm (part 70 is disclosed as a grain size larger than). This is either anticipatory or an obvious variation from the teachings of Ishizaki. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. In this case, Ishizaki has identified various types of materials, configurations, and levels of crystallinity for gate region 70 in relation to gate region 71. In view of these discussions of changes to part 70, modifying the layer to have the claimed grain size would have been obvious.

To further support the conclusion, also consider Sharangpani, which teaches a similar device design, and further teaches wherein the second metal-containing material has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm. Sharangpani teaches the memory cell of claim 2 wherein the second metal-containing material (488) has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm ([0176] teaches “metal portion 488 can comprise a large grain tungsten layer having an average grain size greater than 40 nm, such as 50 to 100 nm, for example 60 to 90 nm”; this is similar to the overlapping range explained in the rejection of claim 1, meaning that it is anticipated or obvious on a similar basis in view of the Wertheim case law and MPEP sections).


Regarding Claim 4, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material is substantially amorphous (see [0031, 55, 67, 79]).

Regarding Claim 5, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material is continuous (there is no teaching that the layer is internally discontinuous).

Regarding Claim 6, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material is discontinuous (part 71 is not continuous with part 40).

Regarding Claim 8, Ishizaki teaches the memory cell of claim 1 wherein the first and second metal-containing materials meet along an abrupt interface (see [0069] teaching that the layers 70 and 71 are materially quite different, thus the interface would be more abrupt).

Regarding Claim 9, Ishizaki teaches the memory cell of claim 1 wherein the first and second metal-containing materials meet along a gradient ([0067] teaches an embodiment where the materials of layers 70 and 71 are materially similar, thus the interface would be more of a gradient).

Regarding Claim 10, Ishizaki teaches the memory cell of claim 1 wherein the first and second metal-containing materials are a same composition as one another ([0067]).

Regarding Claim 11, Ishizaki teaches the memory cell of claim 1 wherein the first and second metal-containing materials are different compositions relative to one another ([0069]).

Regarding Claim 12, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material comprises one or more metals in combination with one or more of nitrogen, carbon, germanium, silicon and oxygen ([0069]).

Regarding Claim 13, Ishizaki teaches the memory cell of claim 1 wherein said one or more metals include one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel and aluminum ([0057, 69-70, 76]).

Regarding Claim 14, Ishizaki teaches the memory cell of claim 1 wherein said one or more metals include one or both of tungsten and titanium ([0057, 69-70, 76]).

Regarding Claim 15, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material comprises one or more metal nitrides ([0057, 69-70, 76]).

Regarding Claim 16, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material comprises one or both of tungsten nitride and titanium nitride ([0057, 69-70, 76]).

Regarding Claim 17, Ishizaki teaches the memory cell of claim 1 wherein the second metal-containing material comprises one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel, aluminum, copper, platinum and palladium ([0030]).

Regarding Claim 18, Ishizaki teaches an assembly (see Figs. 1-6), comprising: 
a vertical stack of alternating insulative levels (40) and wordline levels (70, 71), the wordline levels comprising conductive regions ([0030]); 
the conductive regions including a first metal-containing material (see Fig. 6, peripheral regions 71) adjacent and extending along an outer periphery of a sidewall (interpreted to mean a non-interior wall or a surface) of a second metal-containing material (71 is adjacent to a surface 70) the sidewall extending between an upper and lower surface of the second metal-containing material (shown);
the first and second metal-containing materials differing from one another in crystallinity and composition ([0069, 79]);
the second metal-containing material having a larger mean grain size than the first metal-containing material ([0079]); 
charge-storage regions (32) adjacent the conductive regions (disclosed as recited); and 
charge-blocking regions (33) between the charge-storage regions and the conductive regions (disclosed as recited).

Although Ishizaki discloses much of the claimed invention, it does not explicitly teach the conductive regions including a first metal-containing material extending along an entire outer periphery of a sidewall of a second metal-containing material.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Sharangpani teaches a similar device (see 17E) comprising conductive regions including a first metal-containing material (464) extending along an entire outer periphery of a sidewall of a second metal-containing material (466).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the wordlines, taught in Ishizaki, as suggested by Sharangpani. Specifically, the modification suggested by Sharangpani would be to employ an assembly comprising conductive regions including a first metal-containing material extending along an entire outer periphery of a sidewall of a second metal-containing material. The rationale for this modification is that surrounding the wordlines provides a nucleation surface between the memory strings that are adjacent ([0141]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of nucleation layers are well known in the art (see MPEP 2144.01). 

	
Regarding Claim 20, Ishizaki teaches the assembly of claim 18 wherein: the first metal-containing material comprises one or more first metals in combination with one or more of nitrogen, carbon, germanium, silicon and oxygen (see the rejection of claim 12); and the second metal-containing material consists essentially of one or more second metals (see the rejection of claim 17).

Regarding Claim 21, Ishizaki teaches the assembly of claim 20 wherein said one or more first metals include one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel and aluminum (see the rejection of claim 13).

Regarding Claim 22, Ishizaki teaches the assembly of claim 21 wherein said one or more second metals include one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel, aluminum, copper, platinum and palladium (see the rejection of claim 17).

Regarding Claim 23, Ishizaki teaches the assembly of claim 18 wherein the first metal-containing material comprises one or more both of tungsten nitride and titanium nitride; and wherein the second metal-containing material consists essentially of tungsten (see the rejection of claim 16 and 17).

Regarding Claim 24, Ishizaki teaches the assembly of claim 18 wherein the first metal-containing material is substantially amorphous (see the rejection of claim 4).

Regarding Claim 25, see the rejection of claim 1.

Regarding Claim 26, see the rejection of claim 3.

Regarding Claim 27, Ishizaki teaches a memory array (Figs. 2-3 and 6 and corresponding text), comprising:
a vertical stack of alternating insulative levels (40) and wordline levels (70 and 71); 
channel material (20) extending vertically along the stack; 
the wordline levels comprising conductive regions (70 and 71); 
the conductive regions including a first metal-containing material (71) and a second metal-containing material (70), with the first metal-containing material at least partially surrounding the second metal-containing material (sandwiched in the Fig. 6 embodiment); 
the first metal-containing material being substantially amorphous (see [0031, 55, 67, 79]);
charge-storage regions (32) adjacent the wordline levels; and 
charge-blocking regions (33) between the charge-storage regions and the conductive regions (disclosed as recited).

Ishizaki does not disclose mean grain size wherein the second metal-containing material has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm.

Nonetheless, Ishizaki teaches the memory cell wherein the second metal-containing material has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm (part 70 is disclosed as a grain size larger than part 71). This is either anticipatory or an obvious variation from the teachings of Ishizaki. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. In this case, Ishizaki has identified various types of materials, configurations, and levels of crystallinity for gate region 70 in relation to gate region 71. In view of these discussions of changes to part 70, modifying the layer to have a grain size within the claimed range would have been obvious. The ranges of crystallinity and grain size that a person having ordinary skill in the semiconductor art are not limitless. The claimed range, 5 nm to 200 nm, is relatively large. Ishizaki contemplates engineering the relative grain size of layers 71 and 70, thus it would have been obvious for a person having ordinary skill to have arrived at a grain size in that wide range: 5 to 200 nm. Furthermore, Ishizaki teaches that intermediate layer 71 is amorphous (see [0079]), and that is important because it also teaches that layer 70 has a larger grain size than layer 71 ([0055, 79]). Amorphousness is somewhat a relative term, but a person having ordinary skill in this art would think that an amorphous nitride would have grains in the size range of 0.1 nm to 20 nm; and a material greater than that would be approximately 10 nm or more grain size. That prior-art-suggested knowledge (for layer 70) overlaps the claimed range ((5-nm, 200-nm) grain size). So the claimed grain size and the relationship between “a first metal-containing material” and a “a second metal-containing material” is at least obvious.
To further support the conclusion, also consider Sharangpani, which teaches a similar device design, and further teaches a memory cell wherein a second metal-containing material (488) has a mean grain size within a range of from greater than or equal to about 5 nm to less than or equal to about 200 nm ([0176] teaches “metal portion 488 can comprise a large grain tungsten layer having an average grain size greater than 40 nm, such as 50 to 100 nm, for example 60 to 90 nm”; this is similar to the overlapping range explained in the rejection of claim 1, meaning that it is anticipated or obvious on a similar basis in view of the Wertheim case law and MPEP sections).

Regarding Claim 28, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material is continuous (there is no teaching that the layer is internally discontinuous, it is taught as continuously amorphous in some embodiments).

Regarding Claim 30, Ishizaki teaches the memory cell of claim 27 wherein the first metal-containing material is discontinuous (part 71 is not continuous with part 40).

Regarding Claim 31, Ishizaki teaches the memory cell of claim 27 wherein the first metal-containing material comprises one or more metals in combination with one or more of nitrogen, carbon, germanium, silicon and oxygen ([0069]).

Regarding Claim 32, Ishizaki teaches the memory array of claim 31 wherein said one or more first metals include one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel and aluminum ([0057, 69-70, 76]).

Regarding Claim 33, Ishizaki teaches the memory cell of claim 31 wherein the second metal-containing material comprises one or more of tungsten, tantalum, titanium, ruthenium, molybdenum, cobalt, nickel, aluminum, copper, platinum and palladium ([0030]).

Regarding Claim 34, Ishizaki teaches the memory cell of claim 27 wherein the first metal-containing material comprises one or both of tungsten nitride and titanium nitride ([0057, 69-70, 76]); and
wherein the first metal-containing material comprises one or more both of tungsten nitride and titanium nitride; and wherein the second metal-containing material consists essentially of tungsten (see the rejection of claim 16 and 17).

Regarding Claim 37, Ishizaki teaches the memory array of claim 27 wherein charge-storage regions, charge-blocking regions and channel material are layers having respective thicknesses (thickness in the vertical direction), and wherein the channel material has a thickness substantially similar to a thickness of at least one of the charge-storage regions or the charge-blocking regions (shown in Fig. 3).

Regarding Claim 39, Ishizaki teaches the memory cell of claim 1 wherein the first metal-containing material (71) comprises a periphery (horizontal and vertical edges) having two sidewalls (vertical edges) extending between an upper (upper face of upper layer of 71) and lower wall (lower face of lower layer 71); and further comprising an insulative layer (30) adjacent at least one of the two sidewalls of the first metal-containing material (71).

Regarding Claim 40, Ishizaki teaches the memory cell of claim 39 wherein the insulative layer comprises dielectric-barrier material (31, 32, 33).

Regarding Claim 44, the applicant is acting as a lexicographer, and applicant explicitly defined “substantially enveloping” to mean that a first material “extends around at least about 90% of the area of the outer boundary” of a second material.
Ishizaki does not disclose this additional limitation. However, first, the examiner interprets the term “enveloping” to mean cover or surround, based on a few common online dictionary definitions. Second, the inclusion of the modifier word “substantially” provides for claim scope where there is potentially incomplete envelopment. In the Ishizaki, Fig. 6, layers 71 are shown covering part 70, and the perimeter of layer 70 that is covered is greater than 90% (the examiner measured the figure to be near 97%). Although the figures are not drawn to scale, the figure suggests covering to the extent claimed, which matches the described definition of “substantially enveloping.” It would have been obvious for a person having ordinary skill in this art to try using the area-coverage shown in the drawings, even if the exact ratio isn’t specified. Such dimensions would be predictable and there would be a reasonable expectation of success.

Regarding Claim 45, Ishizaki teaches the memory cell of claim 27 wherein the first metal-containing material (71) comprises a periphery (horizontal and vertical edges) having two sidewalls (vertical edges) extending between an upper (upper face of upper layer of 71) and lower wall (lower face of lower layer 71); and further comprising an insulative layer (30) adjacent at least one of the two sidewalls of the first metal-containing material (71).

Regarding Claim 46, Ishizaki teaches the memory cell of claim 45 wherein the insulative layer comprises dielectric-barrier material (31, 32, 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899